Mr. Justice Snyder
dissenting with whom Mr. Justice Negrón Fernández concurs.
I agree that the record contains no evidence connecting Castro with the crimes charged except the confession of Ba-talla, his alleged accomplice. I also agree that if the Fiscal offers no additional testimony at the trial, Castro must be acquitted. This is because § 253 of the Code of Criminal Procedure, 1935 ed., provides that “A conviction can not be had on the testimony of accomplice, unless he is corroborated by other evidence, which in itself, and without the aid of the testimony of the accomplice, tends to connect the defendant with the commission of the offense ...”
But we are not concerned here with the problem of whether Castro is guilty or innocent. That can be determined only after he is accused and tried, and neither of these events has taken place. Castro is being detained because he has failed to furnish a bond pursuant to a warrant of arrest. ■ And we have before ús only a petition that Castro be discharged from custody by a writ of habeas corpus. On that issue the Fiscal is not required to establish Castro’s guilt. Under § 483 of the Code of Criminal Procedure he need only prove that there is probable cause for Castro’s arrest in anticipation of the filing of an information.
Section 253 of our Code of Criminal Procedure does not .say that a defendant may not be arrested or accused without ■evidence corroborating the testimony of' an accomplice. On the contrary, it provides only that a conviction may not be had without such corroboration. I therefore fail to see on what basis we can say that under §§ 253 and 483 corroboration is required to justify arrest.
*858I do not stand alone on this proposition. As the majority opinion concedes, four of the six cases in other jurisdictions cited to us on this point support my position. In commenting on these cases in footnote 4, the opini'on of this Court notes that in those four states a committing magistrate holds a defendant for the grand jury, whereas in Puerto Rico the district attorney orders the arrest and then accuses. But it is for the Legislature to determine which of these two methods of arrest and accusation shall be utilized in Puerto Rico. I do not believe that the choice it has made has any effect whatsoever on the plain meaning of § 253. In this jurisdiction, where the source of our criminal law is wholly statutory, I would follow the majority view that the language of § 253 means what it says, and that corroboration is required only for conviction, and not for arrest.
Under my view of the law, this is a simple case. It is conceded that Batalla’s confession implicates Castro. I would therefore hold that no corroboration of the confession is required at this stage of the case and that the confession constitutes a sufficient showing of 'probable cause to justify the arrest of Castro. Whether he is guilty or not depends on the testimony adduced at the trial, where corroboration will be required.
I need hardly add that when arrested a defendant is entitled to be released on reasonable bond. And the total amount of the bonds fixed in this case leads me to observe that the Fiscal is authorized to fix bond in an amount which will guarantee the presence of the defendant at the trial. He is not authorized to fix a bond at such a high figure that it could have no purpose except to force the defendant to remain in jail pending trial.